1    ERIN J. RADEKIN
     Attorney at Law - SBN 214964
2
     1001 G Street, Suite 107
3    Sacramento, California 95814
     Telephone: (916) 504-3931
4    Facsimile: (916) 447-2988
5
     Attorney for Defendant
6    RONDA BOONE
7

8

9
                           IN THE UNITED STATES DISTRICT COURT
10

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
     UNITED STATES OF AMERICA,          )                Nos.    2:16-cr-00020-TLN
14                                      )
                             Plaintiff, )
15                                      )                STIPULATION AND ORDER
     v.                                 )                TO CONTINUE JUDGMENT
16
                                        )                AND SENTENCING
17                                      )
     RONDA BOONE,                       )
18                                      )
19
                             Defendant. )
     __________________________________ )
20

21                                           STIPULATION
22
            Plaintiff, United States of America, by and through its counsel, Assistant United States
23
     Attorney Christina McCall, and defendant, Ronda Boone, by and through her counsel, Erin J.
24

25   Radekin, agree and stipulate to vacate the date set for judgment and sentencing, February 6, 2020

26   at 9:30 a.m. in the above-captioned matter, and to continue judgment and sentencing to April 23,
27
     2020 at 9:30 a.m. in the courtroom of the Honorable Troy L. Nunley.
28



                           Stipulation and Order to Continue Judgment and Sentencing
                                                      -1-
1           The reason for this request is that the defense needs additional time to complete a
2
     psychological evaluation of Ms. Boone, as part of the defense preparation for sentencing. The
3
     probation officer in this matter, Erica Tatum, is available on the date requested. The Court is
4

5
     advised that Ms. McCall concurs with this request and has authorized Ms. Radekin to sign this

6    stipulation on her behalf.
7           Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
8
     IT IS SO STIPULATED.
9
     Dated: January 10, 2020                              MCGREGOR W. SCOTT
10
                                                          United States Attorney
11
                                                  By:     /s/ Christina McCall
12                                                        CHRISTINA MCCALL
                                                          Assistant United States Attorney
13

14
     Dated: January 10, 2020                              /s/ Erin J. Radekin
15                                                        ERIN J. RADEKIN
                                                          Attorney for Defendant
16
                                                          RONDA BOONE
17
                                                  ORDER
18

19
            For the reasons set forth in the accompanying stipulation and declaration of counsel, the

20   date set for judgment and sentencing, February 6, 2020, is VACATED and the above-captioned
21   matter is set for judgment and sentencing on April 23, 2020 at 9:30 a.m.
22
     IT IS SO ORDERED.
23
     Dated: January 13, 2020
24

25
                                                          Troy L. Nunley
26                                                        United States District Judge

27

28



                            Stipulation and Order to Continue Judgment and Sentencing
                                                       -2-
